2 Cal.2d 94 (1934)
STATE COMPENSATION INSURANCE FUND, Petitioner,
v.
INDUSTRIAL ACCIDENT COMMISSION, HELEN E. BOHM et al., Respondents.
S. F. No. 15251. 
Supreme Court of California. In Bank.  
December 20, 1934.
 B. E. Pemberton, Edmund D. Leonard and Ivan A. Schwab for Petitioner.
 John Francis Neylan, Grove J. Fink and John B. Connolly, as Amici Curiae on Behalf of Petitioner.
 Everett A. Corten, Emmet J. Seawell and Paul C. Dana for Respondents.
 THE COURT.
 [1] The petition for rehearing herein is denied, for the reason that the deceased employee, at the time of his death, was performing duties arising out of a special employment; and that such special employment was distinct from his ordinary activities, in which he was an independent contractor. *96